Exhibit 10.13

              GUITTARD®   FIRM         CONTRACT         G460, G461     Since
      1868   October 14, 2008

GUITTARD CHOCOLATE CO. OF BURLINGAME, CALIFORNIA, AGREES TO SELL, AND

     
ROCKY MOUNTAIN CHOCOLATE FACTORY
   
265 TURNER DRIVE
  ACCT: 475155
DURANGO, CO 81301
             PHONE: 970-247-4943
ATTN: MR. BRYAN MERRYMAN
   

AGREES TO PURCHASE THE FOLLOWING SUBJECT TO THE CONDITIONS INDICATED BELOW:

                 
QTY.
  ITEM   PACK   PRICE PER POUND   F.O.B. LOCATION
 
               
*
  *   *   *   *

F.O.B. SEE ABOVE
WITHDRAWALS TO START NOW                                          AND TO BE
COMPLETED BY March 31, 2009
     At seller’s option withdrawal date may be extended ninety days at an
additional charge of one hundred and thirty cents per hundred weight.
     Our terms are 2% ten days, thirty days net, seller’s credit department
having the right to determine the amount of open credit during the thirty day
period. If buyer fails to fulfill the terms of payment, the seller has the right
to defer shipments until such payments are made.
     Should any form of tax be levied by the United States Government, or any
political subdivisions, on these items, or on the raw materials contained
therein, it shall be assumed and paid for by the buyer.
     Performance of this contract by the seller shall be excused in the event of
floods, fires, strike, plant disablement, war, raw material controls, acts of
God, or other conditions beyond its control, no matter where such event occurs.
     Buyer will be protected against advance in price, but it is understood and
agreed that the above prices are NOT GUARANTEED AGAINST decline.

             
ACCEPTED BY:
      ACCEPTED BY:    
 
           
ROCKY MTN. CHOCOLATE FACTORY
      GUITTARD CHOCOLATE COMPANY    
 
           
CUSTOMER NAME
           
/s/ Bryan J. Merryman
      /s/ Mark Spini    
 
           
BUYER
           
October 30, 2008
      October 14, 2008    
 
           
Date
      Date    

CUSTOMER COPY
Legend:
 

*   The material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Commission.

GUITTARD CHOCOLATE COMPANY
MANUFACTURERS OF CHOCOLATE AND COCOA PRODUCTS • 10 GUITTARD ROAD, BURLINGAME, CA
94010-2203
P.O. BOX 4308 • BURLINGAME, CA 94011-4308
(650) 697-4427 • (800) 468-2462 • FAX (650) 692-2761 • www.guittard.com

